   Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 1 of 31 Page ID
                                    #:25319




                   EXHIBIT 3
REDACTED VERSION OF EXHIBIT PROVISIONALLY FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 2 of 31 Page ID
                                 #:25320
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 3 of 31 Page ID
                                 #:25321
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 4 of 31 Page ID
                                 #:25322
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 5 of 31 Page ID
                                 #:25323
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 6 of 31 Page ID
                                 #:25324
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 7 of 31 Page ID
                                 #:25325
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 8 of 31 Page ID
                                 #:25326
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 9 of 31 Page ID
                                 #:25327
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 10 of 31 Page ID
                                 #:25328
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 11 of 31 Page ID
                                 #:25329
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 12 of 31 Page ID
                                 #:25330
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 13 of 31 Page ID
                                 #:25331
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 14 of 31 Page ID
                                 #:25332
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 15 of 31 Page ID
                                 #:25333
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 16 of 31 Page ID
                                 #:25334
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 17 of 31 Page ID
                                 #:25335
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 18 of 31 Page ID
                                 #:25336
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 19 of 31 Page ID
                                 #:25337
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 20 of 31 Page ID
                                 #:25338
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 21 of 31 Page ID
                                 #:25339
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 22 of 31 Page ID
                                 #:25340
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 23 of 31 Page ID
                                 #:25341
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 24 of 31 Page ID
                                 #:25342
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 25 of 31 Page ID
                                 #:25343
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 26 of 31 Page ID
                                 #:25344
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 27 of 31 Page ID
                                 #:25345
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 28 of 31 Page ID
                                 #:25346
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 29 of 31 Page ID
                                 #:25347
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 30 of 31 Page ID
                                 #:25348
Case 2:85-cv-04544-DMG-AGR Document 506-4 Filed 10/26/18 Page 31 of 31 Page ID
                                 #:25349
